Exhibit 10.2

ATWOOD OCEANICS, INC.

RESTRICTED STOCK AWARD AGREEMENT

2007 LONG-TERM INCENTIVE PLAN

This is an Agreement dated the 15th day of December 2009, between ATWOOD
OCEANICS, INC., (the “Company”) and Robert J. Saltiel (“Restricted Stock Award
Recipient”).

Recitals:

The Company has adopted its 2007 Long-Term Incentive Plan (as amended, restated,
or otherwise modified from time to time, the “Plan”) for the awarding to
Participants (as defined in the Plan) shares of Common Stock of the Company as
restricted stock. Pursuant to said Plan, the Compensation Committee of the
Company’s Board of Directors has approved and ratified the execution of this
Restricted Stock Award Agreement between the Company and the Restricted Stock
Award Recipient. It is understood and agreed that neither the award of
restricted stock nor the execution of this Agreement shall create any right of
the Recipient to remain in the employ of the Company, and that the Company
retains the right to terminate such employment at will, for due cause or
otherwise.

Agreement:

 

  1. The Company awards to the Restricted Stock Award Recipient 27,871 shares of
restricted Common Stock, $1.00 par value, of the Company (the “Restricted
Stock”). The Restricted Stock has a restriction period of four (4) years (the
“Restriction Period”). [Unless otherwise accelerated pursuant to the terms of
the relevant award agreement or by the Compensation Committee as set forth
herein.] At the end of the Restriction Period, the restriction imposed by the
Compensation Committee shall lapse with respect to the Restricted Stock covered
by this Agreement.

 

  2. If the Restricted Stock Award Recipient is terminated without Cause, to the
extent permitted under the 2007 Plan, all Restricted Stock shall immediately
vest; if such immediate vesting is not permitted by the 2007 Plan and applicable
law, Executive shall be paid the financial equivalent of the shares as of the
date of termination.

 

  3. The holder of Restricted Stock may not sell, transfer, pledge, exchange,
hypothecate, or otherwise dispose of the Restricted Stock during the applicable
Restriction Period.

 

  4. During any Restriction Period, if any dividends or other distributions are
paid in shares of Common Stock, the Restricted Stock Award Recipient shall
receive such dividends, but all such shares of Common Stock shall be subject to
the same restrictions as the shares of Restricted Stock with respect to which
they were paid.

 

  5. The employment of the Restricted Stock Award Recipient, as it relates to
the Restriction Period, shall be deemed to continue during any leave of absence,
which has been authorized by the Company Group.

 

  6. If the outstanding shares of the Common Stock of the Company are increased,
decreased, changed into, or exchanged for a different number or kind of shares
or securities of the Company through reorganization, recapitalization,
reclassification, stock dividend, stock split or reverse stock split, an
appropriate and proportionate adjustment shall be made in the Restricted Stock
on the same basis as any other similarly situated shareholder of the Company.

 

1 of 2



--------------------------------------------------------------------------------

  7. Subject to the provisions of the Plan, in the event of a Change of Control
(as defined in the Plan), [all Restricted Stock shall vest and] the Restriction
Period shall terminate.

 

  8. Nothing herein contained shall affect the right of the Restricted Stock
Award Recipient to participate in and receive benefits under and in accordance
with the then current provisions of any pension, insurance, profit sharing or
other Restricted Stock Award Recipient welfare plan or program of the Company
Group.

 

  9. The Restricted Stock Award Recipient shall not be entitled to any of the
rights or privileges of a shareholder of the Company in respect of any shares of
Common Stock until the restrictions representing such shares lapse and shares
have been actually issued and delivered to him or her.

 

  10. The Restricted Stock is subject to, and the Company and Restricted Stock
Award Recipient agree to be bound by, all of the terms and conditions of the
Plan, except that no amendment to the Plan shall adversely affect the Restricted
Stock Award Recipient’s rights under this Agreement. A copy of the Plan in its
present form is available for inspection during business hours by the Restricted
Stock Award Recipient at the Company’s principal office.

 

  11. Upon lapse of the Restriction Period [and vesting] of the Restricted
Stock, the Company Group may be required to withhold federal or local tax with
respect to the realization of compensation. Any federal or local tax withholding
requirements with respect to the realization of compensation must be fully
satisfied by the Restricted Stock Award Recipient upon the lapse of the
Restriction Period [and vesting] by delivering to the Company, on behalf of the
Company Group, cash in an amount determined by the Company Group to be
sufficient to satisfy any such withholding requirement.

 

  12. This Agreement has been executed and delivered the day and year first
above written at Houston, Texas, and the interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Texas, without regard to conflicts of laws.

 

ATWOOD OCEANICS, INC.  

/s/ James M. Holland

  By: James M. Holland  

/s/ Robert J. Saltiel

  Robert J. Saltiel   Restricted Stock Award Recipient  